PER CURIAM.
Upon a review of the record as well as the state’s confession of error, we reverse the juvenile’s adjudication of delinquency for conviction of possession of marijuana, pursuant to section 893.13, Florida Statutes (1991). This adjudication must be reversed because although the substance was available for introduction into evidence at the hearing, no effort was made to do so. Based upon the decisions of G.E.G. v. State, 417 So.2d 975 (Fla.1982); Trinidad v. State, 615 So.2d 806 (Fla. 3d DCA1993), the adjudication of delinquency is reversed.
Reversed and remanded.